DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

                            SUZANNA LEIPER,
                               Appellant,

                                     v.

                           EDWARDS LEIPER,
                              Appellee.

                              No. 4D20-2167

                            [October 20, 2021]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; N. Hunter Davis, Judge; L.T. Case No. FMCE2014-9399
(40).

   Kathleen K. Peña, Fort Lauderdale, for appellant.

  Terrence P. O’Connor of Morgan, Carratt & O’Connor, P.A., Fort
Lauderdale, for appellee.

PER CURIAM.

    The former wife appeals the trial court’s amended supplemental final
judgment which disposed of the modification and enforcement proceedings
between the parties. We affirm, without opinion, all issues raised in the
former wife’s appeal except the determination of entitlement to attorney’s
fees. The trial court determined entitlement to attorney’s fees but did not
ascertain the amount. An order that determines the entitlement but not
the amount of attorney’s fees is unripe for appellate review. E.g.,
Fredrickson v. Fredrickson, 47 So. 3d 975, 975 (Fla. 4th DCA 2010);
Weimer v. Weimer, 677 So. 2d 86, 88 (Fla. 4th DCA 1996). Thus, while we
affirm all other issues raised in this appeal, we dismiss without prejudice
the appeal of the trial court’s determination of entitlement to attorney’s
fees as premature.

   Affirmed in part; dismissed in part.

WARNER, GERBER and ARTAU, JJ., concur.
                     *        *        *

Not final until disposition of timely filed motion for rehearing.




                              2